1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                                ***
6    BANK OF NEW YORK MELLON AS                        Case No. 2:17-cv-00372-MMD-PAL
     TRUSTEE           FOR         THE
7    CERTIFICATEHOLDERS OF CWALT,
     INC., ALTERNATIVE LOAN TRUST 2005-                             ORDER
8    17,    MORTGAGE     PASS-THROUGH
     CERTIFICATES, SERIES 2005-17 F/KA
9    BANK OF NEW YORK,
10                                      Plaintiff,
            v.
11
     MARYLAND PEBBLE AT SILVERADO
12   HOMEOWNERS ASSOCIATION; et al.,
13                                  Defendants.
14                 AND ALL RELATED CASES
15   I.    SUMMARY

16         This case arises from the foreclosure sale of property to satisfy a homeowners’

17   association lien. Before the Court is Plaintiff Bank Of New York Mellon as Trustee for the

18   Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-17, Mortgage Pass-

19   Through Certificates, Series 2005-17, f/k/a Bank of New York’s renewed motion for

20   summary judgment (the “Motion”) (ECF No. 63),1 and Defendant Las Vegas Equity Group,

21   LLC’s (“LVEG”) former attorney Aaron R. Dean’s motion to adjudicate his attorney’s lien

22   (“Lien Motion”) (ECF No. 57). Because the Court agrees with Plaintiff that it properly

23   tendered the superpriority amount—and as explained below—the Court will grant

24

25         1LVEG   filed a response (ECF No. 68), and Plaintiff filed a reply (ECF No. 69).
26   Defendants Maryland Pebble at Silverado Homeowners Association (the “HOA”), ATC
     Assessment Collection Group, LLC f/k/a Angius & Terry Collections, LLC (“ATC”), and
27   Kris Pacada did not file responses to Plaintiff’s Motion.

28
1    Plaintiff’s Motion. The Court also grants in part and denies in part Dean’s Lien Motion

2    because the fees he seeks are reasonable, and he has complied with the applicable

3    Nevada statue, but his request for fees incurred in preparing the Lien Motion is

4    unsupported.

5    II.   RELEVANT BACKGROUND

6          The following facts are undisputed unless otherwise indicated.

7          In March 2005, Kris Pacada and Robin Pacada (“Borrowers”) obtained a loan for

8    $280,000 (“Loan”) and executed a note secured by a deed of trust (“DOT”) on the real

9    property located at 8901 Living Rose Street, Las Vegas, Nevada 89123 (“the Property”).

10   (ECF No. 63-1 at 2-4.) The DOT was assigned to Plaintiff in October 2011. (Id. at 25.)

11         Borrowers failed to pay HOA assessments, and the HOA recorded a notice of

12   delinquent assessment lien in July 2011, identifying the amount due to the HOA to date

13   as $973.31.2 (Id. at 30.) The HOA recorded a notice of default and election to sell on

14   September 2, 2011, identifying the amount due to the HOA to date as $1,803.54. (Id. at

15   32.) On August 6, 2013, the HOA recorded a notice of sale through ATC stating that

16   $3,383.34 was owed to the HOA, including ATC’s costs and fees. (Id. at 35-36.)

17         Counsel for the Loan’s prior servicer, Bank of America, N.A., acting through its

18   agent (the law firm “Miles Bauer”), requested from ATC a calculation of the superpriority

19   portion of the HOA’s lien and offered to pay that amount.3 (Id. at 42-43.) ATC responded

20   with a demand statement, which included a ledger showing all amounts allegedly due.

21   (Id. at 45-48.) The ledger provided by ATC states that the periodic assessment due on

22   the Property was $39.59. (Id. at 46.) Further, the ledger indicates Borrowers owed four of

23
           2The  notice was recorded by Defendant ATC, acting as agent for the HOA. (ECF
24   No. 63-1 at 30.)
25         3Plaintiff offers the affidavit of Douglas E. Miles (“Miles Affidavit”), the managing
26   partner of Miles Bauer, who authenticated Miles Bauer’s business records and explained
     the information contained within Miles Bauer’s records attached to his affidavit. (ECF No.
27   63-1 at 38-40.)

28
                                                 2
1    these, for a total of $158.36. (Id.) The ledger also indicates one $10 charge for “Clerical

2    – bare spots on lawn;” one $10 charge for “Clerical – remove dead fronds on palm tree;”

3    and one $10 charge for “Clerical – Trim Plants.” (Id.)

4           Miles Bauer apparently calculated that nine months of assessments on the

5    Property was $197.254 and tendered that amount (“the Check”), to ATC on December 28,

6    2011. (Id. at 50-53.) Miles Bauer’s records show the Check was “rejected” by ATC. (Id. at

7    54.)

8           The HOA proceeded with the foreclosure sale on October 8, 2013 (the “HOA

9    Sale”), and LVEG purchased the Property at the HOA Sale for $8,200. (Id. at 60-61.)

10          Plaintiff asserts claims for: (1) quiet title/declaratory judgment against all

11   Defendants; (2) breach of NRS § 116.1113 against ATC and the HOA; (3) wrongful

12   foreclosure against the HOA and ATC; (4) injunctive relief against LVEG; (5) deceptive

13   trade practices against the HOA and ATC; and (6) judicial foreclosure against Borrowers.

14   (ECF No. 1 at 7-16.) LVEG later filed a third-party complaint including claims for quiet title

15   against Plaintiff and Borrowers, and unjust enrichment against Plaintiff. (ECF No. 19 at

16   20-24.)

17   III.   LEGAL STANDARD

18          “The purpose of summary judgment is to avoid unnecessary trials when there is

19   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

20   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

21   pleadings, the discovery and disclosure materials on file, and any affidavits “show that

22   there is no genuine issue as to any material fact and that the moving party is entitled to a

23   judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue

24   is “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder

25   could find for the nonmoving party and a dispute is “material” if it could affect the outcome

26          4As  discussed infra, it is unclear to the Court how Miles Bauer calculated this
27   amount, and Plaintiff has not clarified how Miles Bauer calculated this amount. (ECF No.
     63 at 3, 69 at 2-4.)
28
                                                   3
1    of the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

2    (1986). Where reasonable minds could differ on the material facts at issue, however,

3    summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

4    necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

5    resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

6    F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253,

7    288-89 (1968)). In evaluating a summary judgment motion, a court views all facts and

8    draws all inferences in the light most favorable to the nonmoving party. See Kaiser

9    Cement Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

10          The moving party bears the burden of showing that there are no genuine issues of

11   material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

12   the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

13   the motion to “set forth specific facts showing that there is a genuine issue for trial.”

14   Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

15   but must produce specific evidence, through affidavits or admissible discovery material,

16   to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

17   1991), and “must do more than simply show that there is some metaphysical doubt as to

18   the material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002)

19   (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

20   “The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

21   insufficient.” Anderson, 477 U.S. at 252.

22   IV.    DISCUSSION

23          The Court first addresses Plaintiff’s Motion, and then Dean’s Lien Motion.

24              A. Plaintiff’s Motion

25          Plaintiff argues it is entitled to summary judgment on its declaratory relief/quiet title

26   claim because, in pertinent part, Plaintiff tendered the superpriority portion of the HOA’s

27   lien when Plaintiff’s agent sent the Check to the HOA’s agent. (ECF No. 63 at 12-13.) The

28
                                                    4
1    Court agrees that Plaintiff properly tendered more than the superpriority amount, and

2    accordingly declines to address the parties’ other arguments in Plaintiff’s Motion and

3    LVEG’s response.

4           In several recent decisions, the Nevada Supreme Court effectively put to rest the

5    issue of tender. For example, in Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d

6    113 (Nev.), as amended on denial of reh’g (Nov. 13, 2018), the Nevada Supreme Court

7    held “[a] valid tender of payment operates to discharge a lien or cure a default.” Id. at 117,

8    121. And it reaffirmed that “that the superpriority portion of an HOA lien includes only

9    charges for maintenance and nuisance abatement, and nine months of unpaid

10   assessments.” Id. at 117. More recently, the Nevada Supreme Court held that an offer to

11   pay the superpriority amount coupled with a rejection of that offer discharges the

12   superpriority portion of the HOA’s lien, even if no money changed hands. See Bank of

13   Am., N.A. v. Thomas Jessup, LLC Series VII, Case No. 73785, --- P.3d ---, 2019 WL

14   1087513, at *1 (Mar. 7, 2019). Even more recently, the Ninth Circuit weighed in to confirm

15   the Nevada Supreme Court had settled this issue—“the holder of the first deed of trust

16   can establish the superiority of its interest by showing that its tender satisfied the

17   superpriority portion of the HOA’s lien,” which “consists of nine months of unpaid HOA

18   dues and any unpaid charges for maintenance and nuisance abatement.” Bank of Am.,

19   N.A. v. Arlington W. Twilight Homeowners Ass’n, Case No. 17-15796, --- F.3d ---, 2019

20   WL 1461317, at *2 (9th Cir. Apr. 3, 2019).

21          Here, Plaintiff has presented undisputed evidence that it tendered more than the

22   superpriority amount, so Plaintiff’s tender discharged the HOA’s superpriority lien, and

23   the DOT continues to encumber the Property. Specifically, it is undisputed that Miles

24   Bauer tendered the Check for $197.25 to ATC. (ECF No. 63-1 at 50-52.) While no party

25   has explained how Miles Bauer arrived at that amount, it is a larger amount than the sum

26   total of the assessments Borrowers owed (id. at 46 (stating they owed $158.36 in

27   assessments)), and line item charges that could be construed as maintenance and

28
                                                   5
1    nuisance abatement charges (id. (indicating that ‘Clerical’ charges totaled $30)). Thus,

2    Miles Bauer’s tender of the Check discharged the HOA’s superpriority lien. See U.S. Bank

3    Nat’l Ass’n v. Thunder Properties, Inc., Case No. 3:17-cv-00106-MMD-WGC, 2019 WL

4    469901, at *2 (D. Nev. Feb. 6, 2019) (finding that purchaser “failed to create a genuine

5    issue of material fact as to whether BANA paid the assessments that made up the HOA

6    lien” where it was undisputed that BANA paid an amount that equaled the maximum

7    possible amount of the homeowners’ association lien at issue in that case). The fact that

8    ATC rejected the Check is immaterial. See Thomas Jessup, 2019 WL 1087513, at *3-*4.

9            The Court further rejects LVEG’s argument (ECF No. 68 at 20) that the Miles

10   Affidavit does not sufficiently authenticate the exhibits Plaintiff offered to support its tender

11   argument, and LVEG’s related argument that attacks the reliability of the computerized

12   record Plaintiff offered to show that the HOA rejected Miles Bauer’s tender. See

13   Nationstar Mortg. LLC v. Augusta Belford & Ellingwood Homeowners Ass’n, Case No.

14   2:15-cv-01705-MMD-PAL, 2019 WL 1173341, at *4 (D. Nev. Mar. 12, 2019) (rejecting

15   similar arguments regarding an affidavit from Doug Miles); Bank of America, N.A., v.

16   Boulder Creek Homeowners Association, et al., Case No. 2:16-cv-00572-GMN-PAL,

17   2019 WL 1441603, at *4-*5 (D. Nev. Mar. 30, 2019) (same).

18           The Court therefore finds that Plaintiff has demonstrated entitlement to summary

19   judgment on its first claim for relief. In its Complaint, Plaintiff primarily requests a

20   declaration that its DOT survived the HOA Sale. (ECF No. 1 at 16.) Given that Plaintiff

21   has received the relief it requested, the Court dismisses Plaintiff’s remaining claims as

22   moot.

23              B. Lien Motion

24           In the Lien Motion, LVEG’s former counsel Aaron Dean seeks to recover the fees

25   he incurred litigating this case until he and LVEG parted ways. (ECF No. 57.) No party

26   filed a response to the Lien Motion. Dean filed a motion to withdraw concurrently with the

27   Lien Motion (ECF No. 58), which Magistrate Judge Peggy A. Leen granted (ECF No. 64).

28
                                                    6
1    LVEG is now represented by other counsel. (ECF No. 60.) Dean requested to withdraw

2    from representing LVEG, and LVEG presumably hired other counsel, “due to

3    irreconcilable differences, a breakdown of communication, and the failure and/or refusal

4    of LVEG to pay its outstanding invoices and amounts owed” to Dean. (ECF No. 57 at 3.)

5    Dean states that LVEG owed him $12,941.83 at the time he filed the Lien Motion. (Id.) He

6    also seeks an additional $900 for the three hours it took him to prepare the Lien Motion.

7    (Id. at 4.)

8            Dean’s Lien Motion is based on a Nevada law that gives an attorney a lien on his

9    or her client’s money or property when the client does not pay the attorney. See NRS §

10   18.015. “Nevada recognizes two kinds of attorney’s liens: (1) a ‘charging lien’ and (2) a

11   ‘retaining lien.’” Nationstar Mortg., LLC v. Desert Shores Cmty. Ass’n, Case No. 2:15-cv-

12   01776-KJD-CWH, 2017 WL 1788682, at *1 (D. Nev. Jan. 13, 2017), report and

13   recommendation adopted sub nom. Nationstar Mortg., LLC v. RAM LLC, Case No. 2:15-

14   cv-01776-KJD-CWH, 2017 WL 1752931 (D. Nev. May 4, 2017) (“Desert Shores”) (first

15   citing NRS § 18.015, then citing Argentena Consol. Min. Co. v. Jolley Urga Wirth

16   Woodbury & Standish, 216 P.3d 779, 782 (Nev. 2009)). Here, Dean appears to seek a

17   retaining lien because LVEG has not yet recovered any money or property in this case

18   (to which a ‘charging lien’ would attach), and Dean provided legal services to LVEG for

19   which LVEG has not paid him. See id. at *1-*2. “[A] retaining lien attaches to the client’s

20   file or other property left in the attorney’s possession until the court adjudicates the rights

21   of the attorney, client, or other parties.” Id. at *1 (citing NRS § 18.015(4)(b)).

22           Further, here, Dean has complied with the statutory requirement of giving notice

23   of the lien (ECF No. 56), and the Court has waited more than the statutorily-required five

24   days to adjudicate Dean’s Lien Motion. See NRS § 18.015(6). Thus, the Court must

25   address the related questions of whether the fees Dean seeks to recover from LVEG in

26   the form of a lien on LVEG’s file are reasonable, and whether his fee award may include

27

28
                                                    7
1    the costs associated with preparing the Lien Motion. See Desert Shores, 2017 WL

2    1788682, at *2.

3              A. Reasonable Fees and Hours Worked

4           As noted, Dean seeks $12,941.83. (ECF No. 57 at 3.) In determining whether this

5    amount is reasonable, the Court must consider: “(1) the qualities of the attorney; (2) the

6    character of the work to be done; (3) the work the attorney actually performed; and (4)

7    the result.” Desert Shores, 2017 WL 1788682, at *2 (citing Brunzell v. Golden Gate Nat.

8    Bank, 455 P.2d 31, 33 (Nev. 1969)). “An attorney’s withdrawal from a case does not justify

9    non-payment for reasonable hours actually worked on that case.” Id. (citation omitted).

10          Here, as in Desert Shores, Dean’s relationship with LVEG was governed by a

11   contract. (ECF No. 57-2 (the “Contract”).) In the Contract, LVEG agreed to pay Dean $300

12   an hour for his time spent on “Defense and/or prosecution of Quiet Title actions

13   associated with Superpriority Liens under NRS 116.3116 et seq. for one or more of

14   Client’s properties,” which logically includes this case. (Id. at 2, 3, 7.) Further, in the

15   Contract, LVEG also agreed to give Dean a retaining lien on its file, which authorizes

16   Dean to retain its file until LVEG pays in full for services previously rendered by Dean.

17   (Id. at 4.) The Contract also provides, as applicable here, that this Court has jurisdiction

18   to adjudicate the Lien Motion without Dean filing a separate action. (Id.) The Contract also

19   gives Dean the right to withdraw—as he did here—for cause, such cause including non-

20   payment of Dean’s fees. (Id.; see also id. at 3.)

21          Considered together, the reasonableness factors weigh in favor of finding Dean’s

22   requested retaining lien of $12,941.83 is reasonable. The fourth factor, the result, does

23   not weigh in Dean’s favor because he withdrew from the case before reaching a favorable

24   result for his client, and, as explained supra, the Court will grant Plaintiff summary

25   judgment on its quiet title claim. Thus, Dean’s former client is not on track to obtain a

26   favorable result. But regarding the first two factors, Dean represents that his rate is

27   reasonable and customary. (ECF No. 57 at 2.) Both the fact that LVEG signed the

28
                                                  8
1    Contract, and that LVEG did not oppose the Lien Motion, support Dean’s representation

2    and weigh in favor of the Court finding Dean’s fees are reasonable. Thus, the first two

3    factors weigh in Dean’s favor. The third factor—the work actually preformed—also weighs

4    in Dean’s favor because he provided the Court with copies of invoices that show what

5    Dean did in this case, and how long each task took him and his paralegal, with reasonable

6    specificity—and the time billed does not appear excessive to the Court. (ECF No. 57-5.)

7    In addition, the records Dean provided indeed include charges adding up to $12,941.83.

8    (Id.) In sum, the Court finds that Dean has sufficiently shown he is entitled to a retaining

9    lien on LVEG’s file in the amount of $12,941.83.

10             B. Costs of Preparing Lien Motion

11          As also noted above, Dean seeks $900 for his time spent preparing the Lien

12   Motion. However, like in Desert Shores, neither caselaw nor the Contract support this

13   request. See Desert Shores, 2017 WL 1788682, at *3. Dean cites no law in support of his

14   request for his fees incurred in preparing the Lien Motion. (ECF No. 57 at 4.) Further,

15   while the Contract specifically provides that Dean may recover his costs incurred in

16   preparing a motion to withdraw as attorney as record, it is silent with respect to a motion

17   to adjudicate an attorney’s lien. The Contract’s silence on this point therefore suggests

18   the omission was deliberate, especially considering that Dean’s potential attorney’s lien

19   is otherwise discussed in detail. (ECF No. 57-2 at 2, 4.) Thus, the Court finds Dean’s

20   request for $900 to prepare the Lien Motion is unfounded, and the Court will not award

21   him a retaining lien reflecting this additional amount.

22   V.     CONCLUSION

23          The Court notes that the parties made several arguments and cited to several

24   cases not discussed above. The Court has reviewed these arguments and cases and

25   determines that they do not warrant discussion as they do not affect the outcome of the

26   motions before the Court.

27   ///

28
                                                  9
1           It is therefore ordered that Plaintiff’s motion for summary judgment (ECF No. 63)

2    is granted as to Plaintiff’s first claim for relief. The Court declares that Plaintiff’s DOT

3    survived the HOA Sale and continues to encumber the Property. Plaintiff’s remaining

4    claims are dismissed as moot.

5           It is further ordered that Aaron Dean’s Lien Motion (ECF No. 57) is granted in part,

6    and denied in part. Dean’s request for a retaining lien on his LVEG file of $12,941.83 for

7    his services to LVEG, plus finance fees, is granted. Dean’s request for additional fees for

8    preparation of the Lien Motion is denied.

9           It is further ordered that the parties must file a joint status report with the Court

10   regarding the impact of this order on LVEG’s unjust enrichment counterclaim (ECF No.

11   19 at 23-25) within fourteen days.

12          The Clerk of Court is directed to enter judgment in Plaintiff’s favor on its first claim

13   for relief in accordance with this order.

14          DATED THIS 12th day of April 2019.

15

16
                                                        MIRANDA M. DU
17                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28
                                                  10
